Opinion issued February 8, 2007








In The
Court of Appeals
For the
First District of Texas
____________

NO. 01-07-00040-CV
____________

IN RE JOANNE THERESE, Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM OPINION	Relator, JoAnne Therese, has filed a petition for a writ of mandamus
complaining of an order signed on January 16, 2007, by the Honorable Janis L.
Yarborough, which order required postjudgment production of bank records by
JoAnne Therese on the motion of real party-in-interest, Mary Lynn Kantara Gerke. (1) 
Relator has also filed a motion for temporary relief.  Real party-in-interest has filed
a response demonstrating that the petition for a writ of mandamus is now moot.
	We deny the petition for a writ of mandamus as moot and deny the motion for
temporary relief.

PER CURIAM
Panel consists of Chief Justice Radack and Justices Jennings and Bland.  
1.